PER CURIAM.
We affirm the appellant’s convictions in this case without comment. However, we agree with the appellant that his sentence on the charge of grand theft is incorrect. The appellant was sentenced as a habitual violent felony offender. As to his conviction for grand theft, the trial court imposed the maximum sentence of ten years and made that term mandatory. Under section 775.084(4)(b)3, Florida Statutes (1989), the mandatory term of imprisonment for a habitual violent felony offender convicted of a third degree felony is five years.
Accordingly, we remand for resentencing on the grand theft conviction in accordance with section 775.084(4)(b)3, Florida Statutes (1989).
SCHOONOVER, C.J., and RYDER and DANAHY, JJ., concur.